Citation Nr: 0530361	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  03-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1970 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Muskogee, Oklahoma, that denied entitlement to the 
benefit sought.

A review of the evidence of record discloses that by rating 
decision dated in November 2002, entitlement to a total 
disability rating based on individual unemployability due to 
the severity of his service-connected disabilities, was 
granted, effective November 1, 2002.  In addition to the 
PTSD, service connection is in effect for hearing loss, rated 
as 60 percent disabling, tinnitus, rated as 10 percent 
disabling, hiatal hernia, rated as 10 percent disabling; and 
scarring from an appendectomy, rated as noncompensably 
disabling.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
claim has been obtained or requested by the RO.

2.  Manifestations of the veteran's PTSD include reported 
problems with concentration, periods of depression, and 
occasional nightmares.

3.  The veteran is not taking psychotropic medication or 
undergoing psychotherapy for his PTSD. 

4.  Occupational and social impairment of reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, have not 
been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify a claimant and his representative of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. 
§ 5103A which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, and these were also made effective 
November 9, 2000.  See 38 C.F.R. §§ 3.102, 3.159.  The 
intended effect of the implementing regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  Both the 
VCAA and the implementing regulations are applicable to the 
instant appeal.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  
A letter sent to the veteran in July 2003 informed him what 
VA's duty to assist him in obtaining evidence for his claim 
was.  He was told what the evidence had to show to support 
his claim and he was told that reasonable efforts would be 
made to help him get any records or evidence necessary to 
support his claim.

Secondly, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  The 
aforementioned communication advised the veteran of the 
evidence of record.  Reference was made to a VA examination 
accorded the veteran in 2002, as well as the service medical 
records and an October 2002 statement from the commander of a 
Disabled American Veterans unit.

Thirdly, the RO must inform the claimant of the information 
and evidence the claimant is expected to provide.  The 
aforementioned communication asked the veteran to provide the 
names and addresses of any individuals or facilities who or 
that had any relevant records.  He was also told that to 
establish entitlement to an increased evaluation, the 
evidence had to show that his service-connected PTSD had 
gotten worse.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  The veteran was told that he was to send any 
additional information or evidence he had in his possession 
in the July 2003 communication.

In view of the foregoing, the Board finds that the RO has 
informed the veteran of the information and evidence not of 
record that is needed, the information and evidence the VA 
will seek to provide, and the information and evidence the 
veteran himself must provide.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the foregoing, further development is not needed 
to comply with the VCAA.  The Board notes that the veteran 
was accorded an examination with regard to the disability at 
issue in June 2002.  The veteran himself has not identified 
any additional relevant evidence that has not been requested 
or obtained.  Accordingly, the Board finds no reasonable 
possibility that further assistance would aid in the 
substantion of the claim.

Pertinent Law and Regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4/7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
of material to a determination of the matter, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5017.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 30 percent or higher are as 
follows:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)...30 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...50 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships...70 percent.

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name...100 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
the global assessment of functioning (GAF) score is based on 
a scale reflecting the "psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV) at 32).

A score of 71 to 80 is appropriate when there are symptoms 
that are "transient and expectable reactions to the 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Analysis.

The evidence of record reveals that service connection for 
PTSD was granted by rating decision in September 1999.  A 30 
percent rating was assigned, effective August 2, 1999.

The veteran was accorded a psychiatric examination for VA in 
June 2002.  The veteran indicated that shortly after his 
return from service he had many symptoms of PTSD, including 
nightmares, sleep difficulty, anxiety, mood swings, and 
startle response.  After he returned home for a while, the 
symptoms greatly subsided.  However, he stated that in the 
past several years he had been experiencing an increase in 
his symptoms, as well as having difficulty with concentration 
and having periods of depression.  He had never been 
hospitalized for psychiatric purposes.  He reported he was 
briefly treated in the past in a psychiatric clinic at the VA 
Medical Center in Oklahoma City.  However, he stopped because 
the medications gave him adverse affects.  He had not been 
taking any medication since that time.  Currently, he was not 
under treatment or psychotherapy.

After service, the veteran worked as a mobile home salesman 
for eight years and then for a time as an insurance agent.  
For the past 14 years he had worked as an executive secretary 
for a Disabled American Veterans chapter.  He had recently 
submitted his notice for retirement since he felt he could no 
longer work.  He had been married three times.  His first 
marriage lasted for four years and he had three children.  
The second marriage lasted several years and he had three 
children from that marriage.  He married his current wife in 
1985 and they had no children together.  He stated he had 
some friends with whom he interacted.  He was able to attend 
parties and social gatherings.  He had no problems going to 
public places or doing any shopping.  However, he stated that 
he felt more strain in the recent past.  He described being 
emotionally distant from his children, although he kept in 
touch with them.

On examination he was described as well groomed and 
cooperative.  He was properly oriented.  Mood was okay.  
Affect was blunted.  Thinking was good.  Recall was also 
good.  Speech was clear and comprehensible.  Thought content 
was normal.  Attention span was fair.  Concentration, social 
judgment, formal judgment, insight, and reliability were each 
described as good.

The examiner stated the veteran had displayed good adaptive 
skills in many areas over the years.  Overall the veteran's 
PTSD symptoms were described as mild in degree.  The Axis I 
diagnosis was mild, chronic PTSD.  The GAF score was given as 
80/80.

Of record is an October 2002 statement from the commander of 
the DAV in Oklahoma.  It was indicated the veteran had 
recently resigned because of problems with concentration and 
hearing.  The commander stated the veteran had been an 
extremely loyal and dedicated employee for many years.

After a review of the evidence, the Board finds that a 
disability rating in excess of 30 percent is not warranted at 
this time.  In this regard, the Board notes that the record 
shows the veteran has never been hospitalized for psychiatric 
purposes.  Further, there is no indication that he is 
receiving any treatment for psychiatric symptomatology, 
either by way of medication or by way of therapy sessions.  
The Board believes that the level of psychiatric impairment 
attributable to the PTSD most nearly comports with the 
currently assigned 30 percent rating.  The record does not 
show the presence of sufficient symptoms that would equal or 
more nearly approximate the criteria for the assignment of 
the next higher rating of 50 percent or more.  At the time of 
the June 2002 psychiatric examination, while the veteran's 
affect was described as blunted, his mood was okay, speech 
was clear and comprehensible, attention was fair, and 
concentration, social judgment, formal judgment, insight, and 
reliability were all described as good.  The examiner 
described the degree of impairment attributable to the 
symptomatology as only mild in degree.  There is no showing 
in the medical evidence of the presence of symptoms 
associated with the next higher rating of 50 percent or more.

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases, an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is if 
the case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  As noted above, in this case it is not shown the 
disability has required any period of hospitalization.  
Further, while the veteran has some degree of social and 
industrial impairment, he has been able to function without 
psychotropic medication or therapy.  Therefore, the Board 
finds that the criteria for consideration of an 
extraschedular rating or the next higher evaluation are not 
in order.


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


